Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 1 of 45 Page ID #:254




                    EXHIBIT N
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 2 of 45 Page ID #:255




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                 --oOo--
       4 In Re:                          ) Case No. 2:17-bk-19548-NB
                                         )
       5   LAYFIELD & BARRETT, APC,      ) Chapter 11
                                         )
       6              Debtor.            ) Los Angeles, California
           ______________________________) Tuesday, September 10, 2019
       7   RICHARD M. PACHULSKI, CHAPTER ) 2:00 p.m.
           11 TRUSTEE,                   )
       8                                 ) Adv. No. 2:19-ap-01071-NB
                      Plaintiff,         )
       9                                 )
           vs.                           )
      10                                 )
           LAYFIELD,                     )
      11                                 )
                      Defendant.         )
      12   ______________________________)
           PIMENTEL,                     ) Adv. No. 2:19-ap-01069-NB
      13                                 )
                      Plaintiff,         )
      14                                 )
           vs.                           )
      15                                 )
           LAYFIELD, et al.,             )
      16                                 )
                      Defendants.        )
      17   ______________________________)
           In Re:                        ) Case No. 2:18-bk-15827-NB
      18                                 )
           PHILIP JAMES LAYFIELD,        )
      19                                 )
                      Debtor.            )
      20   ______________________________)
           PACHULSKI,                    ) Adv. No. 2:18-ap-01233-NB
      21              Plaintiff,         )
                                         )
      22   vs.                           )
                                         )
      23   YOUNG, et al.,                )
                                         )
      24              Defendants.        )
           ______________________________)
      25   Proceedings recorded by electronic sound recording;
           transcript produced by transcription service.



                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 3 of 45 Page ID #:256



                                                                                 ii
       1                                     HEARING RE: MOTION TO COMPEL
                                             CHAPTER 11 TRUSTEE TO FILE
       2                                     INCOME TAX RETURNS, PAYROLL
                                             TAX RETURNS, ISSUE W-2S, PAY
       3                                     REQUIRED TAXES DUE, FILE
                                             APPROPRIATE CARRYBACK RETURNS
       4                                     AND DISCHARGE DUTIES REGARDING
                                             EMPLOYEE BENEFIT PLANS
       5
                                             CONT’D STATUS CONFERENCE RE:
       6                                     CHAPTER 11 CASE
       7                                     CONT’D STATUS CONFERENCE RE:
                                             COMPLAINT FOR AVOIDANCE AND
       8                                     RECOVERY OF PREFERENTIAL
                                             TRANSFERS
       9
                                             HEARING RE: MOTION FOR RELIEF
      10                                     FROM STAY
      11                                     HEARING RE: MOTION FOR ENTRY
                                             OF AN ORDER FINDING DEPARTMENT
      12                                     OF TREASURY (INTERNAL REVENUE
                                             SERVICE) IN WILLFUL VIOLATION
      13                                     OF THE AUTOMATIC STAY AND
                                             ASSESSING SANCTIONS INCLUDING
      14                                     ACTUAL AND PUNITIVE DAMAGES
      15                                     HEARING RE: DEBTOR’S MOTION
                                             TO DISQUALIFY CHAPTER 7
      16                                     TRUSTEE
      17                                     HEARING RE: DEBTOR’S OMNIBUS
                                             MOTION TO STAY BANKRUPTCY
      18                                     PROCEEDING AND ALL RELATED
                                             ADVERSARY PROCEEDINGS
      19
                                             HEARING RE: MOTION TO DISMISS
      20                                     1ST AMENDED COMPLAINT PURSUANT
                                             TO RULE 7012 AND RULE 12(B)(6)
      21                                     OF THE FRCP
      22                                     HEARING RE: PHILIP LAYFIELD’S
                                             MOTION FOR JUDGMENT ON THE
      23                                     PLEADINGS
      24

      25




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 4 of 45 Page ID #:257



                                                                                 iii
       1                       TRANSCRIPT OF PROCEEDINGS
                           BEFORE THE HONORABLE NEIL BASON
       2                    UNITED STATES BANKRUPTCY JUDGE
       3 APPEARANCES:

       4 For Richard M. Pachulski,         JAMES K.T. HUNTER, ESQ.
           Chapter 11 Trustee:             MALHAR S. PAGAY, ESQ.
       5                                   Pachulski, Stang, Ziehl
                                             & Jones
       6                                   10100 Santa Monica Boulevard
                                           13th Floor
       7                                   Los Angeles, California 90067
                                           (310) 277-6910
       8
           For Fred Hickey:                DAVID FARKAS, ESQ.
       9
           For Wel-Gen Standard, LLC:      ROGER JONES, ESQ.
      10
           For Philip Layfield and         PHILIP LAYFIELD, pro se
      11     Layfield & Barrett, LLC:
      12 For Rodney Pimentel:              YANA G. HENRIKS, ESQ.
                                           McMurray Henriks, LLP
      13                                   811 Wilshire Boulevard
                                           Suite 1640
      14                                   Los Angeles, California 90017
                                           (323) 931-6200
      15
           For Wesley Avery, Chapter       JEFFREY I. GOLDEN, ESQ.
      16     7 Trustee:                    Weiland, Golden, Goodrich
                                           650 Town Center Drive, Suite 600
      17                                   Costa Mesa, California 92626
                                           ((714) 966-1000
      18
           Court Recorder:                 Shemainee Carranza
      19                                   United States Bankruptcy Court
                                           Edward R. Roybal Federal
      20                                     Building
                                           255 East Temple Street
      21                                   Los Angeles, California 90012
      22 Transcriber:                      Tara Jauregui
                                           Echo Reporting, Inc.
      23                                   2160 Fletcher Parkway, Suite 209
                                           El Cajon, California 92020
      24                                   (858) 453-7590
      25




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 5 of 45 Page ID #:258



                                                                                  1
       1   LOS ANGELES, CALIFORNIA TUESDAY, SEPTEMBER 10, 2019 2:00 PM
       2                                 --oOo--
       3        (Call to order of the Court.)
       4             THE COURT:     That brings me to the last matter for
       5 today, the Layfield-related matters, and why don’t I start

       6 with getting appearances from parties on the phone.

       7             As usual, I’ll state the order in the which I want
       8 people to make their appearances, so that we’re not all

       9 talking at once; so I’ll start with Mr. Hunter.

      10             MR. HUNTER (Telephonic):       Good afternoon, your
      11 Honor.    James Hunter appearing on behalf of Richard M.
      12 Pachulski, Chapter 11 Trustee.

      13             THE COURT:     Thank you.
      14             Mr. Pagay?
      15             MR. PAGAY (Telephonic):       Good afternoon, your
      16 Honor.    Malhar Pagay, Pachulski, Stang, Ziehl and Jones,
      17 also appearing on behalf of Mr. Pachulski.

      18             THE COURT:     Thank you.
      19             Mr. Farkas?
      20             MR. FARKAS (Telephonic):       Good afternoon, your
      21 Honor.    David Farkas appearing for Claimant, Fred Hickey.
      22             THE COURT:     Thank you.
      23             Mr. Jones?
      24             MR. JONES (Telephonic):       Good afternoon, your
      25 Honor.    Roger Jones on behalf of Wel-Gen (phonetic)




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 6 of 45 Page ID #:259



                                                                                  2
       1 Standard, LLC.

       2              THE COURT:    Thank you.
       3              Mr. Layfield?
       4              MR. LAYFIELD (Telephonic):      Good afternoon, your
       5 Honor.    Philip Layfield.
       6              THE COURT:    Thank you.
       7              Let’s see.    For Creditor Pimentel?
       8              MS. HENRIKS (Telephonic):      Good afternoon, your
       9 Honor.    Yana Henriks for Rodney Pimentel.
      10              THE COURT:    Thank you.
      11              And, let’s see, Mr. -- I think that’s everybody on
      12 the phone.     Have I missed anybody on the phone?
      13        (No response.)
      14              Okay, Mr. Golden.
      15              MR. GOLDEN:    Thank you, your Honor.      Jeffrey
      16 Golden of Weiland, Golden, Goodrich on behalf -- special

      17 counsel to the Trustee, Wes Avery.

      18              THE COURT:    The Chapter 7 Trustee, as opposed to
      19 to Chapter 11 Trustee, right.

      20              MR. GOLDEN:    I’m sorry.    The Chapter 7 Trustee in
      21 the Philip Layfield bankruptcy case.

      22              THE COURT:    Yes, thank you.     Okay.
      23              All right.    So I was able to post tentative
      24 rulings.    I have a couple of copies here.        I don’t know if
      25 -- it looks as if I’ve only got Mr. Golden present in court,




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 7 of 45 Page ID #:260



                                                                                  3
       1 but you can approach and get a copy.         For the other parties,
       2 I’m going to presume that you’ve been able to look on line

       3 and see the tentative ruling, but let me know if you have

       4 not.

       5        (No response.)
       6             Okay.    All right, so --
       7             MS. HENRIKS:     Not yet, but I’m going to have my
       8 law clerk pull right now.

       9             THE COURT:     All right.    So let me start with Mr.
      10 Layfield.     I’m presuming you want to be heard on the issues
      11 addressed in the tentative ruling?

      12             MR. LAYFIELD:     Thank you, your Honor.      So I think
      13 probably the most appropriate way to approach this is to

      14 first address your tentatives on the proofs of service,

      15 since those apparently effect all of the motions.            So I’d
      16 like to address those first and then we can get into the

      17 substantive matters of each of the various motions in the

      18 order that you prefer; is that --

      19             THE COURT:     That sounds good.     Thank you.
      20             MR. LAYFIELD:     Okay.   So with respect to the
      21 proofs of service, I’d like to point out that approximately

      22 12 months ago your Honor issued an order implementing a

      23 special procedure, with respect to the handling of proofs of

      24 service, the serving of documents, et cetera.           There is some
      25 specific language in that order and for approximately the




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 8 of 45 Page ID #:261



                                                                                  4
       1 last 12 months I’ve been following that language.            The Court
       2 has accepted the proofs of service that have been filed.

       3 Nothing has substantively changed over the last 12 months.

       4 There has been approximately two dozen documents that have

       5 been filed in accordance with that order.          The Court has
       6 accepted them, no one has challenged them, no one has argued

       7 about lack of proper service and now the Court, sua sponte,

       8 has decided that it’s going to make an attack on all motions

       9 based on what the Court believes is a lack of proper

      10 service.

      11             My argument is that the Court has inherently
      12 waived that argument, because the Court has accepted this

      13 method of service for approximately 12 months.           So I believe
      14 that the Court is wrong.       I believe that the Court is using
      15 this, what is perceived to be, a lack of proper service, as

      16 a way to issue rulings to deny certain motions that have

      17 merit.    And so, rather than getting into a substance of
      18 whether someone received notice, whether any of it was

      19 properly issued, I think it’s really a waste of time at this

      20 point, because the record reflects what the record reflects,

      21 that this Court felt that I was in compliance for the last

      22 12 months and then all of a sudden the Court decides I’m not

      23 in compliance.

      24             There is a much easier way to handle this, much
      25 more professional and appropriate way to handle this.             There




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 9 of 45 Page ID #:262



                                                                                  5
       1 could have been a notice given, there could have been a

       2 tentative given, there could have been something raised at

       3 one of the hearings alerting me that the Court believes now,

       4 after 12 months of following the same exact procedure, that

       5 that procedure is no longer adequate.

       6             With respect to the Court’s comments about a party
       7 in interest signing the proofs of service, the Court is

       8 wrong.    I didn’t sign any of those proofs of service.           So
       9 where the Court believes that I signed those proofs of

      10 service, I don’t know where the Court is looking, but the

      11 Court is obviously looking somewhere that it doesn’t exist.

      12             And so with that, I’m not going to waste anymore
      13 time dealing with the proofs of service issues.           I think
      14 that we could easily cure the proofs of service issues, we

      15 could continue hearings.       There is many things to do, other
      16 than striking a motion, which is an extreme remedy.             And to
      17 find that there is an abusive tactic in some way, by filing

      18 a motion and filing a proof of service, that’s been done the

      19 same way for 12 months, which was in good faith believed to

      20 be in compliance with the order that your Honor issued 12

      21 months ago, I think it’s just improper and it’s offensive on

      22 a personal level.

      23             So if you’d like to now address the substantive
      24 motions, I think I’m ready to do so.

      25             THE COURT:     Why don’t you go ahead.




                                                                Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 10 of 45 Page ID #:263



                                                                                   6
        1             MR. LAYFIELD:     Okay.   So as you have them in the
        2 tentative, I think that the first matter appears to be the

        3 matter with respect to the motion to compel the filing of

        4 the tax returns; is that --

        5             THE COURT:    Yes.
        6             MR. LAYFIELD:     Okay.   Your Honor, this should be a
        7 relatively simple motion.        As the Court is aware, there is a
        8 claim in the Layfield and Barrett estate, that they were

        9 withholding taxes that may or may not have been filed -- or

       10 paid appropriately.      There is a claim about potential
       11 withholding tax returns not being filed, and there’s a very

       12 simple rule that the IRS looks to for who is ultimately

       13 responsible for the payment of withholding tax returns when

       14 withholding taxes are not paid appropriately.          There have
       15 been no findings with respect to this.         There has been no
       16 litigation with respect to this.        There has actually been
       17 not even an opinion or anything raised with respect to this,

       18 in a substantive way.

       19             I have learned that the Chapter 11 Trustee has not
       20 filed the corporate tax returns for 2016, has not issued W2s

       21 and based on the instructions that I gave the Chapter 11

       22 Trustee at the commencement of the case, I informed the

       23 Chapter 11 Trustee that the law firm’s CPA, Jeff Bullock

       24 (phonetic) of Elevation Tax out of Salt Lake City, was

       25 ready, able and willing to file the 2016 Corporate 1120.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 11 of 45 Page ID #:264



                                                                                   7
        1 That 1120 was -- the initial draft showed a loss for the

        2 year 2016.    That would have allowed the Chapter 11 Trustee
        3 to then take that loss return and file what is commonly

        4 referred to as a “carryback return” to claim a refund for

        5 the substantial amounts of tax that were paid at the

        6 corporation level in 2015.

        7              Mr. Pachulski was informed that he could use that
        8 refund to pay any withholding taxes that may or may not have

        9 been due.    Mr. Pachulski just ignored that advice.          Based on
       10 the opposition papers, not only did Mr. Pachulski ignore

       11 that advice, but he hasn’t sought out any advice regarding

       12 those issues.     He has just decided to sit on his hands and
       13 do nothing.    And the Court in its tentative calls that
       14 “solid business judgment”.       That’s not solid business
       15 judgment.    That’s what we call burying your head in the
       16 sand.

       17              And so the problem is that it’s not just that I
       18 either have standing or don’t have standing, and I’m not

       19 going to address that at this point, but there are numerous

       20 other people that are potentially responsible for any unpaid

       21 withholding taxes.      Any officer or director is responsible,
       22 by statute.    So that would mean -- and I have names of Todd
       23 Layfield, Joseph Barrett, Jeff Pannebaker, who is the CFO.

       24 Also the person who handles payroll tax returns and

       25 processing of payroll is a woman named Denise Kessler




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 12 of 45 Page ID #:265



                                                                                   8
        1 (phonetic), and also the Chief Operating Officer, Rita Mims

        2 who actually was writing payroll checks.          So all of those
        3 people have interest in making sure that these withholding

        4 taxes are paid, because when the dust ultimately settles, if

        5 the IRS isn’t paid, then the IRS can look to those people.

        6 And the purpose of my motion is to ask this Court to not

        7 only compel the Trustee to do a minimal amount of work to

        8 resolve this issue, not just for myself, but for the other

        9 affected parties, but to at least inquire.          And this Court
       10 is apparently unwilling to ever question the judgment of

       11 this Chapter 11 Trustee and wants to find every way possible

       12 to deny any motion that I bring.        And then not only deny a
       13 motion, but then try to find an improper purpose where there

       14 is no improper purpose, no evidence.

       15             Just because a lawyer for the Trustee decides to
       16 file and make accusations and tries to bootstrap me in a

       17 criminal matter that has nothing to do with a simple request

       18 to have withholding taxes paid, I find it absurd. I find it

       19 -- that’s actually an abusive tactic.         Mr. Pagay knows that
       20 the criminal matter has nothing to do with a request to

       21 basically do a basic function that a Chapter 11 Trustee is

       22 required to.

       23             And so I think that this Court should inquire.
       24 This Court should ask why, why has the Chapter 11 Trustee

       25 done nothing, as far as records, forensic accounting, tax




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 13 of 45 Page ID #:266



                                                                                   9
        1 advice.    The only thing this Chapter 11 Trustee is doing is
        2 churning fees, suing other people and accomplishing nothing.

        3 And so I think it’s totally appropriate for me to ask for

        4 the Trustee to file tax returns.        There’s no improper
        5 purpose and the fact that this Court is stretching and

        6 reaching and gasping and breathlessly trying to find an

        7 improper purpose in what is a simple motion, again,

        8 personally offensive.

        9             And with that, I’ll rest on that matter, your
       10 Honor.

       11             THE COURT:    All right.    The next matter, I think,
       12 is your motion for relief from the automatic stay.

       13             MR. LAYFIELD:     And that again, your Honor, this
       14 should be what is such a simple process.          There’s no
       15 prejudice to the estate.

       16             As you’re aware, the Trustee holds active to the
       17 estate the things that are inherently personal to the

       18 Debtor, the Trustee does not hold.         I mean, does the Trustee
       19 have to decide whether I can get married?          Does the Trustee
       20 have to decide whether I can go to the bathroom?           That’s
       21 what the Court is attempting to portray in its tentative.

       22             There was a wrong that was -- that happened in the
       23 United States District Court.        A process server signed a
       24 false proof of service.       That false proof of service set
       25 forth a series of events that never should have occurred,




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 14 of 45 Page ID #:267



                                                                                  10
        1 because the district court never gained jurisdiction over me

        2 in the Advocate Capital matter, because I was never served.

        3 I’m asking for a very simple form of relief, your Honor.               I
        4 want a short evidentiary hearing which the United States

        5 District Judge, Andrew Guilford, is willing to undertake,

        6 where a few witnesses will be called.         The witness will be
        7 the owner of the property where I was allegedly served.

        8 He’ll testify about the fact that I’ve never been to that

        9 property.    I wasn’t there at that date and he’ll testify
       10 about the facts and events surrounding the alleged proof of

       11 service.

       12             Mr. Golden, Mr. Jones, Mr. Hunter have all called
       13 me a blatant liar for even suggesting that I wasn’t served

       14 in the time and the manner that that process server has

       15 signed under penalty of perjury.        I should have the ability,
       16 just like you granted every other person who wants to sue me

       17 in an ancillary proceeding, relief from stay to conduct

       18 something that has no impact on the estate, no impact on the

       19 Trustee, no impact on anybody whatsoever.          In fact, even if
       20 the judgment -- even if I can prove, which will be very easy

       21 to do, that there was a wrong committed in the district

       22 court, and even if Judge Guilford decides to set aside the

       23 judgment, Wel-Gen still has a proof of claim.          They haven’t
       24 filed a nondischargeability action.         There’s no prejudice to
       25 them.   Holding people accountable for wrongful conduct in




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 15 of 45 Page ID #:268



                                                                                  11
        1 front of a United States District Court, should be of utmost

        2 interest to this Court, because without that -- without that

        3 judgment, there would not have been an involuntary

        4 proceeding, there would not have been all of the name

        5 calling, the ad hominem attacks by Mr. Golden, Mr. Hunter,

        6 et cetera, basically calling me a liar for even suggesting

        7 that I wasn’t where they claimed I was.         And for this Court

        8 to deny me the personal ability to prove that I wasn’t

        9 served where they claim I was served, then I understand that

       10 your Honor is trying to protect all of these people that are

       11 potentially implicated in this false proof of service

       12 scheme.    And for that, I don’t understand why.         It doesn’t

       13 make sense.    But the form of relief that I’m seeking should

       14 be very clear and even if this Court feels that I don’t have

       15 standing, the Chapter 7 Trustee needs to basically make

       16 decisions regarding the numerous litigations that are

       17 surrounding this estate.       He either needs to abandon them,

       18 or pursue them appropriately.        He is doing neither.

       19             And so I would ask that the -- this Court asks the

       20 Chapter 7 Trustee to address the litigations that are --

       21 that he’s just floundering.       That on the one hand, I’m

       22 unable to do anything, because the Chapter 7 Trustee claims

       23 an interest, but then on the other hand, the Chapter 7

       24 Trustee is doing nothing and is potentially compromising me

       25 on a personal level.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 16 of 45 Page ID #:269



                                                                                  12
        1             And so for that reason, your Honor, I just don’t

        2 see why you’re going out of your way to prevent that hearing

        3 in front of Judge Guilford, because everybody knows what’s

        4 going to happen at that hearing.        Everybody knows that I

        5 will prove that I wasn’t there.        I have the tax court

        6 stamps, I have declarations that I’ll present, I have live

        7 testimony and the only reason why I would be denied, is

        8 because for whatever reason this Court does not want those

        9 who were involved to be held accountable.          And someone who

       10 is reviewing this later, should be asking that question as

       11 to why.

       12             And to find an improper purpose, your Honor, I

       13 think is even more absurd.       The fact that you even suggested

       14 that in your ruling, that I’m trying to hold the hearing to

       15 prove that I wasn’t lying about where I was, I don’t see how

       16 that could be an improper purpose.         And again, personally

       17 offensive that you’re reaching and gasping to find improper

       18 purpose where any other person who was faced with similar

       19 circumstance in front of you, I don’t think you’d be going

       20 out of your way like this.       So, am I claiming bias?        I am

       21 claiming bias.

       22             THE COURT:    All right.

       23             MR. LAYFIELD:     And you’re --

       24             THE COURT:    Go ahead.

       25             MR. LAYFIELD:     I think the next motion -- is the




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 17 of 45 Page ID #:270



                                                                                  13
        1 next matter the motion to disqualify the Chapter 7 Trustee?

        2             THE COURT:    The omnibus motion to stay bankruptcy

        3 proceeding and all other related --

        4             MR. LAYFIELD:     I mean that’s --

        5             THE COURT:    Go ahead.

        6             MR. LAYFIELD:     That’s a simple motion, your Honor.

        7 The law is clear.      The law is clear that if you are going to

        8 be impacted in a negative way by asserting a Fifth Amendment

        9 right, that a proceeding should be allowed to proceed.

       10 Especially when I’ve recently learned in the last few days,

       11 which I wasn’t able to put into the reply briefs, is that

       12 Mr. Pagay has been aggressively using estate resources to

       13 try to enhance charges against me in the criminal matters.

       14             Mr. Pagay has been in contact with former clients

       15 of Layfield and Barrett.       Mr. Pagay has been trying to

       16 solicit participation by those clients in criminal

       17 proceedings.     More specifically, there is a matter In Re: --

       18 regarding Mr. Johnson and I’ve recently come into possession

       19 of discovery where Mr. Pagay is soliciting the United States

       20 Attorney’s Office based on a conversation he had with a

       21 former client of Layfield and Barrett, which he has no

       22 interest in, it has nothing to do with him, to bring

       23 charges.    That’s not an appropriate action by a Chapter 11

       24 Trustee’s lawyer, using estate resources that have nothing

       25 to do with the estate.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 18 of 45 Page ID #:271



                                                                                  14
        1             And so because of the inter-connective nature of

        2 what is being alleged in the criminal matter, vis a vis

        3 what’s being alleged by Mr. Pagay in the various status

        4 reports, what’s being alleged by Mr. Hunter in the adversary

        5 proceeding and other folks, I think it’s appropriate to stay

        6 this matter.     This matter never should have been proceeding.

        7 And so if your Honor wants to keep going, that’s fine, but I

        8 think the Court should take note that after 15 months, the

        9 Chapter 7 Trustee hasn’t filed an objection to discharge,

       10 hasn’t filed a nondischargeability action, hasn’t shown any

       11 alleged misconduct, hasn’t done anything, hasn’t

       12 demonstrated any of the things that they were alleging at

       13 the offset of this bankruptcy.

       14             And so I think that a stay is appropriate.           The

       15 law is clear.     The burden is met and that’s what should

       16 happen.

       17             THE COURT:    All right.    How about the motion to

       18 disqualify the Chapter 7 Trustee?

       19             MR. LAYFIELD:     Yeah, I think -- this is one, your

       20 Honor, that I think the tentative ruling mis-classifies the

       21 status.     There’s a couple of things going on.

       22             Mr. Avery -- I mean if you’re trying to -- and

       23 this is in my reply brief -- but if you were trying to

       24 gaslight somebody, this would be a very effective way of

       25 doing it.    Mr. Avery is the Trustee for the Fred Adelman




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 19 of 45 Page ID #:272



                                                                                  15
        1 Estate.    The Fred Adelman Estate commenced litigation during

        2 the course of that bankruptcy against Layfield and Barrett,

        3 against me personally and numerous other attorneys, that

        4 were employed at Layfield and Barrett.         There was a proposed

        5 settlement of that matter prior to the commencement of the

        6 involuntary bankruptcy in my matter and that settlement was

        7 never consummated.

        8             When Mr. Avery accepted his appointment as the

        9 Chapter 7 Trustee, Mr. Avery had an obligation to disclose

       10 conflicts and being on both sides of the litigation, I don’t

       11 think anybody can claim, even in this case where absurdity

       12 rules, that being on both sides of litigation and having the

       13 ability to affect the outcome of both sides of litigation,

       14 is a conflict.     He held an interest against my involuntary

       15 estate and he chose not to disclose it to the United States

       16 Trustee’s Office and now he’s trying to avoid even

       17 addressing the matter, by claiming that there’s a procedural

       18 defect, or -- you know, this Court could make a very simply

       19 inquiry and just ask Mr. Avery why he didn’t disclose it.

       20 Instead, we’re playing games and I don’t think that’s

       21 appropriate.     I don’t think -- a Trustee should be held to a

       22 higher standard.     A Trustee should be held to disclose what

       23 he was required to disclose, and if he didn’t, he should be

       24 held to answer for it.      And this Court refuses to do that.

       25 This Court refuses to even ask Mr. Avery why he didn’t




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 20 of 45 Page ID #:273



                                                                                  16
        1 disclose the fact that he held a competing interest -- an

        2 adverse interest -- to my estate.

        3             The other -- the other matter that this Court

        4 refuses to address is the -- is who’s funding Mr. Avery?

        5 Who is paying Mr. Golden’s bills?        It’s been 15 months.

        6 There’s been have no fee applications, there has apparently

        7 been no assets recovered.       If Mr. Avery is being funded on,

        8 what I’ll call a witch hunt, to try to find what they think

        9 are undisclosed assets, by a third party, that’s also a

       10 conflict, your Honor.      There is no more pure conflict than

       11 having your bills paid by someone other than the U.S.

       12 Trustee or this Court authorizing a payment.          And so the

       13 fact that no one will address it, everyone is ducking behind

       14 proof of service issues, claims of lack of evidence.             Well,

       15 your Honor, I don’t know how I can show evidence as to who

       16 is paying Mr. Golden’s bills on behalf of Mr. Avery, because

       17 I don’t have the ability to obtain discovery.

       18             And so all I’m asking is that this Court asks a

       19 question, use the Court’s power to ask the question, who is

       20 funding this?     And if that shows a conflict, I think the

       21 Court should be very disturbed.        This Court should be

       22 disturbed by the lack of disclosure of the Adelman issue.

       23 The Court should be disturbed by the lack of candor, with

       24 respect to who’s funding Mr. Avery’s special counsel fees

       25 and the CBIZ (phonetic) fees for the financial advisory




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 21 of 45 Page ID #:274



                                                                                    17
        1 services.    I mean these are very simply things, your Honor.

        2 And to claim that there’s some improper motive, or improper

        3 purpose, bring another trustee in, I don’t care.           That’s

        4 what should happen.      If this Trustee can’t be trusted,

        5 because he’s done two things that show a lack of candor,

        6 one, failing to disclose a conflict, two, being funded by a

        7 third party, or refusing to address who is funding him.               I

        8 think it’s just such a simple matter, your Honor, and for

        9 you to go out of your way to not inquire, again, a reviewing

       10 party -- a reviewing body will be asking that same question.

       11 So if that’s how the record wants to stand, that’s how your

       12 Honor wants the record to show, that this Court is refusing

       13 to act, so be it.      There’s nothing else -- there’s nothing

       14 else I can do at this point.       I’ve raised an issue.        The

       15 Court refuses to address it.

       16             THE COURT:    All right.     Then I didn’t include

       17 tentative rulings on the Pachulski vs. Layfield adversary

       18 proceeding motion for judgment on the pleadings.           Briefly,

       19 my oral tentative ruling is to deny the motion for the

       20 reasons stated in the opposition.        So why don’t you address

       21 that issue.

       22             MR. LAYFIELD:     Okay.    Well, first and foremost, in

       23 order to bring a fraud claim, you’re required to plead with

       24 specificity.     Pleading with specificity requires a

       25 heightened pleading standard.         All of the allegations that




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 22 of 45 Page ID #:275



                                                                                  18
        1 are against me are based on information and beliefs and I’ve

        2 cited the cases that show that information and belief is

        3 insufficient for supporting fraud allegations.           That’s the

        4 first issue.

        5             The second issue is, the Trustee’s opposition is

        6 lacking in many things.       The same things that your Honor

        7 criticizes me of, the Trustee did exactly -- even worse.

        8 The Trustee didn’t cite one case.        The Trustee didn’t cite

        9 one statute.     The only thing the Trustee cites is a

       10 secondary source and it’s not even an accurate citation,

       11 with respect to -- it’s not even an issue that directly

       12 addresses my motion.      The Trustee has no damages.        The

       13 Trustee has made no allegations to support its causes of

       14 action and for your Honor just to follow an opposition -- I

       15 mean this is what -- this is what’s done every single time.

       16 Someone files an opposition and your Honor just says, “Okay,

       17 fine.”    This is absurd.

       18             There is -- that is the most bare bones pleading.

       19 It lacks the technical information to support its claims and

       20 I think what the Court should really be focused on is the

       21 fact that the Trustee is trying to assert claims of third

       22 parties.    I mean I don’t know how your Honor can deny this

       23 motion.    This motion is so clear cut.       The law is so clear.

       24 The Trustee’s failure to follow the law is so clear, the

       25 Trustee is caught here.       The Trustee screwed up, because the




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 23 of 45 Page ID #:276



                                                                                  19
        1 Trustee has no claim.       The Trustee -- in order to prove

        2 fraud -- the Trustee hasn’t proven fraud.          There is

        3 elements, your Honor.       They haven’t met the elements in

        4 their pleading and that’s what is so devastating about a

        5 12(c) motion.     There’s no chance to amend and the Trustee

        6 chose to go with this pleading.        The Trustee chose to not

        7 independently verify any of the facts.         The Trustee chose to

        8 do everything on information and belief and for those

        9 reasons, the Trustee fails.

       10             If this were in Article 3 court, this case would

       11 be gone.    Done.   Over.   The Trustee has failed to satisfy

       12 the law and -- I mean, is your Honor trying to tell me that

       13 it just agrees with the opposition?         I mean there’s nothing

       14 in the opposition that addresses the matters that I raised

       15 in my motion.     And so your Honor is basically saying, you

       16 think that there’s a viable claim here, that we’re going to

       17 waste the judicial resources and hold a trial on this matter

       18 and then the Trustee is going to lose?         This is just -- I

       19 mean I practiced for 20 years, your Honor.          I’ve never in my

       20 life had rulings like I’ve had in this case.          Even the most

       21 basic motions, even the most clear cut law, you are going

       22 out of your way to do something.        There’s an agenda, which I

       23 don’t understand fully yet, but clearly and this is a record

       24 so that when the Ninth Circuit looks at this, they’re going

       25 to want to look at the same reason and say, “Why?”




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 24 of 45 Page ID #:277



                                                                                  20
        1             So I mean are you even going to ask the Trustee to

        2 argue?    I mean are they even -- are they even arguing?            I

        3 mean your tentative ruling is to grant, based on their

        4 opposition with no law cited.         Your Honor, I’m trying to

        5 understand what’s going on here, procedurally.           Is that

        6 what’s happening right now as we speak?

        7             THE COURT:    Mr. Layfield, if you want, you can

        8 finish your argument and then I’ll hear from the Trustee and

        9 the other parties.

       10             MR. LAYFIELD:     Okay.    Your Honor, I mean I think

       11 it’s very clear.     The Rule 8 standard hasn’t been met.           The

       12 Rule 9 standard hasn’t been met under Twombly the

       13 specificity hasn’t been met and I’d like to hear how this

       14 Court -- I mean because there’s no ruling -- how this Court

       15 thinks that the Trustee has satisfied the plea requirements.

       16             And with that, I’ll submit.       Obviously, subject to

       17 a reply to whatever the Trustee argues.

       18             THE COURT:    All right.     That’s on that last of the

       19 specific items.     Anything else?

       20             MR. LAYFIELD:     I mean there’s the Pimentel matter.

       21 There’s the 12(b)(6) motion.

       22             THE COURT:    So why don’t you address the Pimentel

       23 matter.

       24             MR. LAYFIELD:     Yeah, I think if your Honor looks

       25 at the two causes of action, irrespective of the bias




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 25 of 45 Page ID #:278



                                                                                  21
        1 towards me, and just reads them, it’s incoherent.            There are

        2 a -- what could only be described as -- a mishmosh of causes

        3 of action that are not pled appropriately.          The language is

        4 imprecise.    The tactic by Ms. Henriks to try to lump

        5 together multiple causes of action in one, the requests to

        6 try to loop in Hatfield and Gravax (phonetic) Law Firm in a

        7 wild conspiracy, to which she has no evidence, and the fact

        8 that she’s taken inconsistent positions.          She has another

        9 lawsuit against Mr. Barrett and others in superior court,

       10 where she’s made a different allegation of a scheme to

       11 defraud.

       12              And so -- I mean, you granted the first motion to

       13 dismiss, because it wasn’t me filing it, and it was a well-

       14 taken motion.     The issue of whether a case is property, I

       15 think the Court got it right in that ruling, but she’s done

       16 it again and she hasn’t asked for nondischargeability.

       17 She’s asking for the Court to make rulings and findings that

       18 funds are nondischargeable, funds.         And she’s asking for

       19 “funds” to be paid back, “funds” to be returned, “funds” to

       20 be taken possession of by the Court.         All of these are just

       21 procedurally improper.      I’ve pointed it out in my motion.

       22 The opposition fails to address that.

       23              I mean even if you were to just read the

       24 complaints -- the second amended complaints -- or the first

       25 amended complaint -- whatever it is.         It just -- you can’t




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 26 of 45 Page ID #:279



                                                                                  22
        1 even follow the reliefs.       The relief is incoherent that

        2 she’s requesting.      And for that reason, I think the motion

        3 should be granted.

        4             THE COURT:    Thank you.    All right.    Any other

        5 issues?

        6       (No response.)

        7             THE COURT:    Okay.   Let me hear, first, from Mr.

        8 Golden.

        9             MR. GOLDEN:    Thank you, your Honor.      I’ll be

       10 brief, unless the Court has any questions.

       11             I think most of the matters were already addressed

       12 in the papers.     With respect to the conflict of issue -- the

       13 issue to disqualify the Trustee, I just want to make two

       14 points.

       15             When -- there’s absolutely no conflict of interest

       16 that the Trustee had, whatsoever.        Total red herring.       There

       17 was an abandonment that occurred, that’s prior to the reason

       18 of being appointed in the Layfield case.          But certainly

       19 there’s no conflict of interest.

       20             And the funding of our firm, everything has always

       21 been fully disclosed to the bankruptcy court process.

       22             On the -- everything else, your Honor, I think is

       23 really addressed in the pleadings.         I’m happy to address

       24 them, but I haven’t heard anything that was new or unless

       25 the Court wants me to address something.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 27 of 45 Page ID #:280



                                                                                  23
        1             THE COURT:    Thank you.

        2             Mr. Pagay?

        3             MR. PAGAY:    Thank you, your Honor.      I don’t think

        4 there’s much more difference from what we started with and

        5 what we ended with after the oral argument.          There has been

        6 no evidence presented as to the factual allegations that

        7 were also again mentioned in oral argument, and again,

        8 they’re just oral argument.       Again, we have no evidence,

        9 with respect for this matter of accusations.

       10             We’re certainly willing to rest on the tentative.

       11 The service issue aside, we believe, obviously, that given

       12 Mr. Layfield’s record in this case and in the prior matters

       13 and the prior orders of the Court, that we’ve cited,

       14 particularly the one we cited in November of last year, that

       15 we seem to be coming back to the Court with him every few

       16 months to address a flurry of motions that may or may not be

       17 relevant to what’s happening in other proceedings.            But at

       18 least with respect to just the merits of this motion, again,

       19 there’s -- as the Court has pointed out, the Trustee is

       20 certainly cooperating with whatever taxing authorities have

       21 information requests of him and certainly if there were

       22 issues, we’d be hearing about it from those authorities and

       23 they haven’t certainly come before the Court.

       24             So, for the reason that we’ve set forth in our

       25 opposition, both with respect to our motion to strike, based




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 28 of 45 Page ID #:281



                                                                                  24
        1 on the record of motions filed by Mr. Layfield in these

        2 proceedings, also in respect to the absence of any evidence

        3 to support any of the factual averments made in the motion,

        4 and as noted by the Court, the discretion of the Trustee in

        5 looking at the records before him, dealing with the taxing

        6 authorities and the information they require, it’s certainly

        7 inappropriate to compel the Trustee to do anything to

        8 continue the administering of the estate, which he’s been

        9 doing since his appointment.       So again, we’re certainly

       10 willing to rest on the tentative.

       11             The other matter that I’m here to speak to, your

       12 Honor, is the general status conference of the case.             I

       13 don’t know if your Honor wanted to keep that until the end,

       14 since that’s obviously much more of a general administrative

       15 function, or I can address something now.

       16             THE COURT:    Why don’t you briefly address that

       17 now.

       18             MR. PAGAY:    Again, your Honor, the status is

       19 pretty much what the Court sees before it is what’s going

       20 on.    Obviously the Court knows what the complexion of the

       21 case in terms of the Trustee looking for recoveries from the

       22 litigation that was -- that was -- in which the Layfield

       23 firm was previously involved.        But the issue that I do want

       24 to raise, and it’s something that we started to raise in our

       25 motion to strike, is approximately one year ago, the Court




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 29 of 45 Page ID #:282



                                                                                   25
        1 started to consider a filing order that would prevent us

        2 from coming here and Wel-Gen being dragged here and Mr.

        3 Golden and Mr. Avery being forced to appear every few

        4 months, every time there’s a flurry of new motions.             I think

        5 again, the Court would have broad powers in Section 105(d)

        6 due to the authority given to the Court under a general

        7 status conference under 105(d), to issue that filing order

        8 so that there is some sort of prism that prevents us from

        9 coming back here that we can look to you before we have to

       10 respond to motions and go to court or appear in court.              So

       11 I’d ask, again, if the Court consider the record in the case

       12 and given the administrative convenience of the parties

       13 involved and look at 105(d) as a method of issuing, either

       14 directly, or after an OSC, some sort of order that prevents

       15 these types of motions and these types of hearings from

       16 wasting estate resources, both in the Layfield and Barrett

       17 Estate and in the Philip Layfield Estate.

       18             THE COURT:    Thank you.

       19             All right.    Mr. Hunter, I don’t know if you wish

       20 to add anything different or in addition on behalf of the

       21 Trustee -- Chapter 11 Trustee?

       22             MR. HUNTER:    The -- your Honor, the only thing I

       23 would add is that the we currently have a status conference

       24 set in the dischargeability action for November 5th, 2019

       25 and the -- it’s my understanding is that the criminal trial




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 30 of 45 Page ID #:283



                                                                                  26
        1 has been scheduled for January 21st, 2020.          Maybe I missed

        2 it being addressed, but I would request that the Court

        3 continue -- set the new status conference in the

        4 dischargeability action for some time in March so that it

        5 would be after the criminal trial.

        6              THE COURT:    Thank you.   I’ll circle back to Mr.

        7 Layfield about the scheduling and other matters, but I’m

        8 making a note of that now.

        9              Give me just a moment.     All right.

       10              Mr. Farkas?

       11              MR. FARKAS:    Your Honor, actually I would echo

       12 that request.     It -- Mr. Hickey has an adversary proceeding

       13 filed against Mr. Layfield and there is a status conference

       14 -- a further status conference scheduled for November the

       15 5th of 2019.     So similarly, we would request a further

       16 continuance of that until after the criminal trial

       17 concludes.

       18              THE COURT:    All right.   Let’s see.    Mr. Jones?

       19              MR. JONES:    Thank you, your Honor.     I have nothing

       20 to add to what has already been said.

       21              THE COURT:    Thank you.

       22              Ms. Henriks?

       23              MS. HENRIKS:    Thank you, your Honor.      There is no

       24 tentative on our matter.       I just want to address a few

       25 points.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 31 of 45 Page ID #:284



                                                                                  27
        1              I -- although it’s probably not -- I wanted to

        2 join the request, there has to be some power of the Court

        3 that Court can exercise to protect everybody from these

        4 kinds of proceedings and forcing us to sit through this and

        5 listening to these attacks and completely frivolous

        6 accusations by Mr. Layfield.

        7              I have received their reply yesterday and the

        8 first sentence is accusing of my client of being a murderer.

        9 This is frivolous, absolutely frivolous, baseless.            You

       10 know, just motion practice to harass.         We’re working, we

       11 have other matters we have to handle.

       12              In brief -- so the point is, this is -- my client

       13 has a claim of restitution that is final.          It is res

       14 judicata, it’s not subject to a bonafide dispute.            The State

       15 Bar found and imposed restitution against Mr. Layfield for

       16 stealing my client’s money.       It’s not inconsistent with the

       17 State Bar (sic) -- I mean -- I’m sorry.         It’s not

       18 inconsistent with the state complaint against Mr. Barrett,

       19 because Mr. Barrett didn’t take the money, he has no control

       20 of the trust account.      He did help Mr. Layfield to convince

       21 my client to settle his $3.9 million dollar verdict and he

       22 was the only attorney that my client knew.          So those are

       23 completely different allegations.

       24              To say that the complaint is incoherent is

       25 laughable.    It’s -- you know, I mean I don’t know what to




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 32 of 45 Page ID #:285



                                                                                  28
        1 expect anymore from these proceedings.         I’m shocked.      I was

        2 just listening and I couldn’t believe that someone would

        3 talk to the Court the way Mr. Layfield was addressing the

        4 Court, but I guess there is not much that can be done.

        5             And I just want to -- you know, this whole notion

        6 that this Fifth Amendment privilege is being used as a sword

        7 and a shield, that seems to be inequitable to me.

        8             The problem with his claims is just everything

        9 isn’t black and white.      We do have a complaint against

       10 nondischargeability.      I do realize the issues with the --

       11 the tracing issue, but I did explain that it’s a unique

       12 circumstances surrounding my client’s claim that it can be

       13 traced, because he was the last one and at the time when

       14 funds were received in the trust account, there was no

       15 money.    They had no money.     So it clearly could be

       16 distinguishable.

       17             But on the face of it, I just again don’t even

       18 understand how Mr. Layfield has a standing to shield

       19 Hatfield and Gravax from cases -- or assets being traced.

       20 That’s something that is new and I can’t understand why he

       21 would do that.     But I think the motion has to be denied and

       22 something needs to be done to -- within the powers of the

       23 Court to stop this.      I just can’t -- I can’t even listen to

       24 these proceedings without -- it’s just shocking how he

       25 addresses the Court.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 33 of 45 Page ID #:286



                                                                                  29
        1             He addressed my client -- he called my client a

        2 murderer.    That’s not true and if that was the case, his law

        3 firm was representing my client.        The jury awarded $3.9

        4 million dollar verdict to my client who was injured and so

        5 it’s okay for Mr. Layfield’s firm to represent my client and

        6 because of his past now, he decided that my client’s money

        7 can be stolen.     I mean that’s just frivolous.       The pleadings

        8 are frivolous.     The tone, the way he is addressing the Court

        9 -- and it’s just very sad and I have nothing to add.             The

       10 motion has to be denied and hopefully the Court will do

       11 something to -- not to waste everybody’s resources to

       12 respond to Mr. Layfield’s motions.

       13             THE COURT:    Thank you.

       14             MR. LAYFIELD:     Your Honor, just so that we have a

       15 complete record.     Ms. Henriks -- her attempt to mislead the

       16 Court about her client -- just so that this is in the

       17 record.

       18             Mr. Pimentel spent approximately 14 years in

       19 California State Prison for voluntary manslaughter, the

       20 voluntary taking of another person’s life.          There is no

       21 dispute about that.      So his credibility is potentially an

       22 issue, with respect to the fact that he is a convicted

       23 felon, of which I am not.       And it’s very appropriate to be

       24 able to put that into a motion if there’s an allegation

       25 being made by Mr. Pimentel about what I did or did not say




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 34 of 45 Page ID #:287



                                                                                  30
        1 to him and Ms. Henriks is trying to incorporate that into a

        2 pleading.    Pointing out that someone has been convicted of

        3 voluntary manslaughter I don’t think is inappropriate.              I

        4 didn’t say he was ugly or comment about his children.             I

        5 mean this is a fact of indisputability.         And so Ms. Henriks

        6 trying to jump on this bandwagon, I think my motion is -- my

        7 12(b)6 motion is well taken.       The law is clear.      Her relief

        8 that she’s seeking is not even cognizable.          And just like

        9 Mr. -- Hatfield and Gravax firm has pointed out, it’s the

       10 same stuff over and over again.        And so I’ll just leave it

       11 at that, but I just wanted to make sure that there’s a clear

       12 record that calling Mr. Pimentel a murderer, or making a

       13 reference to his conviction for voluntary manslaughter, is

       14 fair game in a pleading when we’re talking about he said/she

       15 said and credibility issues.

       16             THE COURT:    All right.    Well taking the last issue

       17 first --

       18             MS. HENRIKS:    May I --

       19             THE COURT:    Taking that last -- okay, I’ll give

       20 you a very brief chance to reply, Ms. Henriks, but I’ll give

       21 you just two minutes.

       22             MS. HENRIKS:    Your Honor, docket number 150, this

       23 Court already ruled that Mr. Pimentel’s claim is not a

       24 subject to bonafide dispute, the restitution ordered by the

       25 State Bar is final and not subject -- it’s not something




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 35 of 45 Page ID #:288



                                                                                  31
        1 that he said/she said, it is the ultimate law.           It is the

        2 ultimate conclusion and if Mr. Layfield did not do what the

        3 state bar alleged he did, he could have came from Costa Rica

        4 and faced the charges and proved that he had done nothing

        5 wrong, instead of letting the proceeding go and being

        6 disbarred.    But that is the law, it’s a final restitution in

        7 an administrative proceeding and that comment was absolutely

        8 irrelevant.    It’s untrue about -- the Court does not know

        9 the circumstances, or they’re not relevant to this case.

       10 And again, we are seeking nondischargeability.           Again, he is

       11 conflating his two issues with Hatfield and Gravax, which he

       12 has no standing for that, and my complaint against

       13 dischargeability simply alleges that when attorney, using

       14 his bar license, defrauds the client and steals the client’s

       15 property, in a most apprehensible way, that should not be

       16 discharged in a bankruptcy.       That’s very simple and clear

       17 cut.

       18              Thank you, your Honor.

       19              THE COURT:   Okay, thank you.

       20              All right.   On that last issue about the

       21 allegations of 14 years imprisonment and so on, I’m not

       22 going to -- I’m not going to take that into account

       23 whatsoever.    It has not been raised properly.        It goes back

       24 to the issue of abiding by the rules and procedures of how

       25 and when things are raised, providing actual evidence, not




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 36 of 45 Page ID #:289



                                                                                  32
        1 raising things in a reply brief that should be raised, if at

        2 all, in the initial papers.       Anyway, I’m just, I guess,

        3 impressed that we keep on going back over the same ground

        4 here of just abiding by basic rules that any lawyer ought to

        5 be able to follow, let alone -- or any litigant ought to be

        6 able to follow, let alone somebody who is a lawyer with a

        7 lot of practice.

        8             So anyway, apart from that, I am persuaded in the

        9 Pachulski vs. Layfield case to stick with my oral tentative

       10 ruling.

       11             In Pimentel vs. Layfield, I want to take further

       12 look at matters, simply because it’s a little hard for me to

       13 understand each of Mr. Layfield’s arguments and I want to

       14 make sure that I’m not missing something that has some merit

       15 to it.    And so I am going to take a further look at that.

       16 Based on the -- my review so far and the oral arguments, I’m

       17 inclined to deny Mr. Layfield’s motion to dismiss for the

       18 reasons stated in the Plaintiff’s opposition and stated at

       19 the hearing today.      But I do want to take a careful look at

       20 that, because I -- again, I’m not sure that I fully -- I

       21 want to be sure I fully understand Mr. Layfield’s arguments

       22 on that.

       23             On the other issues, I want to address the proof

       24 of service issue, because that is something that I’ve raised

       25 sua sponte, so unlike the other matters where there has been




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 37 of 45 Page ID #:290



                                                                                  33
        1 argument back and forth, I think that one deserves some

        2 special attention, because that is a sua sponte issue.              But

        3 I think it’s one that I have to raise sua sponte.            It’s --

        4 in my mind, just as I -- as a federal court, I have to be

        5 concerned about whether there -- this court has

        6 jurisdiction, for example, and just as I have to be

        7 concerned about things like standing, I think a basic

        8 concept of American jurisprudence is that it’s fine for the

        9 Court to step back and let parties raise their own issues

       10 and not raise issues sua sponte if the parties are -- even

       11 know that there’s something being argued.          But if the

       12 parties haven’t been notified, then I really have some

       13 obligation, as a Court, to be concerned about the lack of

       14 adherence to the service requirements.

       15             I haven’t gone back to take a look at the previous

       16 motions that Mr. Layfield filed, and I suspect that for at

       17 least some of them, like the motion to dismiss the

       18 bankruptcy case that was filed before, that I should have

       19 raised the issue of lack of service on all of the other

       20 creditors, but the fact that I may have missed that for one

       21 or more motions in the past, is -- that’s -- if that was my

       22 error, that’s my error, but it doesn’t mean that I should

       23 continue to ignore a lack of proper service.          I denied the

       24 previous motion to dismiss for various grounds and maybe I

       25 should have added “and it wasn’t property served”, but the




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 38 of 45 Page ID #:291



                                                                                  34
        1 -- there’s no concept, I don’t think, I’m not aware of any

        2 concept that a court, by not catching an error before, has

        3 waived the ability to raise that later.         And especially when

        4 the rights of third parties are at issue.

        5             So I think I have to raise it.        I am concerned, as

        6 set forth in the tentative ruling, about a number of matters

        7 that would seem to have a pretty significant impact on all

        8 creditors and the bankruptcy estate as a whole, and where

        9 there just wasn’t proper service, or in the case of the

       10 motion involving the IRS, no service in compliance with the

       11 applicable national rules and the local court manual about

       12 how to serve the IRS.

       13             And just to be particularly clear about that, the

       14 -- I think it’s Rule 7004(b), and then I’ve forgotten which

       15 subsections, I think it might be four and five, deal with

       16 serving the IRS and other Governmental agencies and units

       17 and there has to be service on, I think it’s the attorney

       18 general in Washington DC and also the local attorney for the

       19 federal government and as well as the agency.          So I’m not

       20 trying to hide the ball here at all.         Those things are

       21 clearly set forth in the rules and in the court manual that

       22 is -- that helps out by providing specific addresses.             So

       23 when seeking relief against somebody, a basic concept is to

       24 provide notice.     So those are my comments on the -- on the

       25 proof of service issue.       Service and proof of service.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 39 of 45 Page ID #:292



                                                                                  35
        1             When it comes to remedies for -- for what I

        2 continue to believe is Mr. Layfield’s inappropriate use of

        3 these proceedings, I am going to take a further look at the

        4 case law.    I -- and I’m also going to go back and look at my

        5 previous rulings.      I think I had already concluded at a

        6 previous ruling -- a previous hearing -- that it was

        7 appropriate to impose a pre-filing order, or some other form

        8 of relief, but as I recall, after that I had directed my law

        9 clerk to do a little research on that and then it happened

       10 that Mr. Layfield went through a period of not filing as

       11 many papers and I forget whether I was in the middle of a

       12 transition between law clerks or what, but anyway, I never

       13 followed through on that.       But I think now is an appropriate

       14 time for me to revisit whether there -- whether a pre-filing

       15 order some other sort of mechanism is appropriate.            Perhaps

       16 holding a status conference before anyone is required to

       17 file oppositions and reply papers, because it seems to me

       18 that the -- there is a pattern of a lot of papers being

       19 filed raising a lot of issues, but with very little citation

       20 and -- to any authorities and very little evidence and it

       21 really does shift the burden to other parties in a way that

       22 I think is inherently unfair.        And at the same time, of

       23 course, I want to preserve the right of Mr. Layfield to

       24 raise any legitimate issues and so I want to be careful in

       25 how I balance that and take a further look at the case law.




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 40 of 45 Page ID #:293



                                                                                  36
        1 So I will go ahead and do that.

        2             For today’s purposes I’m going to adopt the

        3 tentative rulings and the one issue on which I have not

        4 given a definite tentative -- well a specific tentative

        5 ruling, is the Pimentel vs. Layfield matter and I do want to

        6 take a further look at that.       So I will issue a decision on

        7 that separately.

        8             In terms of the request to continue the status

        9 conferences in a couple of adversary proceedings out to next

       10 year, I am in the position that I am still -- I’m just at

       11 the point of working out my calendar for next year, and so I

       12 think the best approach is that probably in the next two

       13 weeks, maybe three at the upside, I will be posting a

       14 calendar that goes into 2020, maybe for the entire year, and

       15 at that point it will be possible for the parties to meet

       16 and confer, figure out about a continuation date.            And so

       17 what I would plan to do is to direct the parties to do that

       18 before the existing status conferences and I will either

       19 post a tentative ruling for those status conferences with a

       20 date that I’ve selected and the parties can then let me know

       21 if they want to contest that tentative ruling, or the

       22 parties if they have met and conferred and have come up with

       23 their own agreed date, they could lodge a proposed order --

       24 a stipulated order -- that would continue the status

       25 conferences to whatever is one of the available dates.              So,




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 41 of 45 Page ID #:294



                                                                                  37
        1 in other words, for now I’m not going to do anything on

        2 that, but I will address it in one of those couple of ways.

        3              And for the Pimentel matter, I should set a

        4 continued hearing date and I’m inclined to set it for

        5 October 15 at 2:00 p.m.       Is there -- although I expect that

        6 I’ll issue a ruling before then and that may well go off

        7 calendar, but is there any objection to that October 15 day

        8 at 2:00 p.m.?     Mr. Layfield?

        9              MR. LAYFIELD:    If we could just do it on the 1st.

       10 We have another motion that’s going on that date.            That

       11 would be much more preferred.

       12              THE COURT:   I’m okay with the 1st.      Do you know

       13 what time?

       14              MR. LAYFIELD:    I believe it’s 2:00 o’clock.

       15              THE COURT:   Okay.   So I’ll go ahead and continue

       16 it to the 1st at 2:00.       I want to hear from Ms. Henriks as

       17 well, but tentatively I’m inclined to continue it to the 1st

       18 at 2:00, it’s just between now and then I have a number of

       19 other things going on, so if I don’t -- if I’m not prepared

       20 to -- if I haven’t already issued a ruling by then, or I’m

       21 not prepared to do that before the hearing, I may well on my

       22 own continue it again.

       23              Ms. Henriks?    Ms. Henriks, any objection to

       24 continuance to October 1 at 2:00 p.m.?

       25              MR. HENRIKS:    I have -- I have -- this is -- we




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 42 of 45 Page ID #:295



                                                                                  38
        1 have a status conference; correct?         Or this is another

        2 motion to dismiss.      Yes, I have -- I have a deposition that

        3 I can’t -- I can’t possibly continue this.          I can’t do the

        4 1st.   I’m sorry, your Honor.

        5             THE COURT:    No, that’s fine.     That’s fine.

        6             Mr. Layfield, you said you’d prefer not to have

        7 the October 15 at 2:00, are you able to do that?

        8             MR. LAYFIELD:     Yeah, and that’s fine, I just wish

        9 we could get our timing a little bit better, so --

       10             THE COURT:    Understood.

       11             MR. LAYFIELD:     -- I can actually do it at 2:00

       12 instead of two hours later.

       13             THE COURT:    Or two weeks later, I think you mean.

       14 Yeah, no I -- to the extent possible, it’s always nice to

       15 combine the hearings, but it looks as if that won’t work in

       16 this instance.     So I’ll continue the Pimentel matter to

       17 October 15th at 2:00, but that may well go off anyway if I’m

       18 able to issue something that definitively resolves that

       19 issue and I’ll go ahead and I guess -- for calendar

       20 management purposes, I generally continue the status

       21 conference to the -- in the main case to parallel other

       22 proceedings, so I’ll continue the status conferences in the

       23 Layfield case and the Layfield and Barrett case to the

       24 October 1 date, which I think that’s 2:00 o’clock.            If it

       25 turns out to be 1:00 then it will be whatever the time of




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 43 of 45 Page ID #:296



                                                                                  39
        1 the other hearing is, but I anticipate that that will be

        2 with no appearances required for anybody, except the people

        3 involved in the matter that’s on for -- that’s already on

        4 for October 1.

        5             All right.    Anything else for today?

        6             MR. LAYFIELD:     Your Honor, just to -- just to

        7 clarify.    I believe the Hatfield and Gravax firm has filed

        8 another 12(b)(6) motion against Mr. Pimentel and it’s set

        9 for October 1st at 2:00 p.m.       So Ms. Henriks contention that

       10 she’s at a deposition and can’t appear, I mean is she

       11 suggesting that she’s not appearing at the Hatfield and

       12 Gravax motion?     That’s why I was suggesting that we have the

       13 hearing on that date.

       14             THE COURT:    I recall that there is --

       15             MS. HENRIKS:    I --

       16             THE COURT:    -- that motion pending.      I didn’t know

       17 whether it was scheduled for October 1; Ms. Henriks is --

       18             MS. HENRIKS:    I do see it on the calendar, but

       19 that’s again -- I do have a deposition in the morning and I

       20 have other lawyers that can cover, depending on the

       21 tentative of course, and I just -- as far as this particular

       22 motion -- and so I don’t want to schedule -- in case that

       23 deposition goes forward, so I will have already somebody

       24 else covering for me.      So I don’t know -- I prefer to be

       25 personally present on Mr. Layfield’s -- I mean the person




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 44 of 45 Page ID #:297



                                                                                  40
        1 who will argue, if there is a need for argument for Mr.

        2 Layfield’s motion.

        3             THE COURT:    Okay.   Well I’m going to stick with

        4 the continuance of the Pimentel matter that’s on for today

        5 to October 15 at 2:00.      I -- it may well be that no

        6 appearance will be necessary then anyway, so I suspect that

        7 we’re not going to have to run into the problem of multiple

        8 appearances being required, but I’ll see.

        9             And in the meantime, I’m continuing the status

       10 conferences in the Layfield and Layfield and Barrett cases

       11 to October 1 at 2:00 p.m. and in other respects, I’m

       12 adopting the tentative rulings.

       13             I think that’s everything.       Thank you, all.

       14       (Proceedings concluded.)

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                                                 Echo Reporting, Inc.
Case 2:20-cv-07159-SB Document 21-14 Filed 10/23/20 Page 45 of 45 Page ID #:298



                                                                                   41
        1             I certify that the foregoing is a correct

        2 transcript from the electronic sound recording of the

        3 proceedings in the above-entitled matter.

        4

        5 /s/Tara Jauregui                            8/25/2020
          Transcriber                                  Date
        6

        7 FEDERALLY CERTIFIED TRANSCRIPT AUTHENTICATED BY:

        8

        9 /s/L.L. Francisco
          L.L. Francisco, President
       10 Echo Reporting, Inc.

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                                                  Echo Reporting, Inc.
